
	
		I
		111th CONGRESS
		2d Session
		H. R. 4566
		IN THE HOUSE OF REPRESENTATIVES
		
			February 2, 2010
			Mr. Paulsen (for
			 himself, Mr. Herger,
			 Mr. Tiahrt,
			 Mr. Lance,
			 Mr. Jones,
			 Mr. Garrett of New Jersey,
			 Ms. Jenkins,
			 Mr. Paul, Mr. Castle, and Mr.
			 Lamborn) introduced the following bill; which was referred to the
			 Committee on Financial
			 Services, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To terminate authority under the Troubled Asset Relief
		  Program, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Erasing our National Debt Through
			 Accountability and Responsibility Plan Act of
			 2010.
		2.Repeal of the
			 Troubled Asset Relief Program
			(a)In
			 generalNotwithstanding any
			 other provision of law, the authorities provided under section 101(a) of the
			 Emergency Economic Stabilization Act of 2008 (excluding section 101(a)(3)) and
			 under section 102 of such Act shall terminate as of the date of enactment of
			 this Act.
			(b)Lowering of
			 national debt limit To correspond to TARP repaymentsSection 3101 of title 31, United States
			 Code, is amended—
				(1)in subsection (b),
			 by inserting after the dollar limitation contained in such subsection the
			 following: , as such amount is reduced by the amount described under
			 subsection (d); and
				(2)by adding at the
			 end the following new subsection:
					
						(d)The amount described under this subsection
				is the amount that equals the amount of all assistance received under title I
				of the Emergency Economic Stabilization Act of 2008 that is repaid on or after
				the date of enactment of this subsection, along with any dividends, profits, or
				other funds paid to the Government based on such assistance on or after the
				date of enactment of this
				subsection.
						.
				
